PER CURIAM.
By petition for a writ of certiorari, we have for review a decision of the District Court of Appeal, Third District, State ex rel. Buono v. Goodman, 233 So.2d 185 (3rd D.C.A. Fla.1970), which allegedly conflicts with the decision rendered by this Court in Kelly v. State, 54 So.2d 431 (Fla.1951), and by the District Court of Appeal, Fourth District, in Gossett v. Hanlon, 195 So.2d 865 (4th D.C.A. Fla.1967).
We have heard arguments on both jurisdiction and merits. On further consideration of the record and the briefs, we find the alleged conflict is dispelled. The writ being improvidently issued, it must now be discharged.
It is so ordered.
ERVIN, Acting C. J., CARLTON and BOYD, JJ., DREW (Retired), J., and LEAVENGOOD, Circuit Judge, concur.